BY THE COURT.
The declaration is upon a contract to carry from New York to Cleveland. The proof is of a contract made with the Eekford line, not the defendant, and there is no proof from which it can be inferred the defendant is a partner in that company, but the reverse — no case, therefore, is made against the defendant. The case might be different if there was a count in the declaration against the defendant as common carrier, and the plaintiff relied upon the receipt of the goods by the defendant into the Golumbus, and the injury there, but that is not the case before us; there is no such count.
Non suit ordered.